Citation Nr: 0335836	
Decision Date: 12/19/03    Archive Date: 12/24/03	

DOCKET NO.  02-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a kidney disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	National Association of Black 
Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
July 1972.

This matter arises from various rating decisions rendered 
since July 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  A chronic kidney disorder did not have its onset during 
the veteran's active military service or to a compensable 
degree within one year following his discharge therefrom and 
is not attributable to an incident of such service.

3.  The RO last denied the veteran service connection for 
schizophrenia by rating decision dated in July 1985.  The 
veteran was notified of that decision and of his appellate 
rights, but he did not appeal.

4.  The additional evidence submitted since the RO's July 
1985 decision includes reports of the veteran's private 
medical treatment since 1985, various statements submitted by 
the veteran, and a statement submitted by the veteran's 
mother.  This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  Service connection for a chronic kidney disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The RO's July 1985 decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).

3.  The evidence received subsequent to the RO's July 1985 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for schizophrenia is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Apart from the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was issued a statement of the case that informed 
him of the evidence used in conjunction with his claims, 
along with the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  In addition, he was notified of the impact of the 
VCAA on his claims by RO letter dated April 21, 2001.  This 
informed him of detailed information about the new rights 
provided under the VCAA.  That correspondence also described 
the evidence needed to substantiate his claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Thus, the record indicates that all relevant facts have been 
properly developed and that all evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.  

II.  Service Connection for a Chronic Kidney Disability

The veteran contends that he developed a chronic kidney 
disability as a result of his military service.  In this 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military 


service.  See 38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for a kidney disorder that becomes 
manifest to a compensable degree within one year following 
the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112.  Service connection also may be 
granted for any disability noted during military service and 
for which continuity of symptomatology is demonstrated 
thereafter, either through the submission of medical evidence 
or lay evidence, if the disability is of the type as to which 
lay evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Finally, service connection may be 
granted for any disability if competent medical evidence 
establishes a nexus between such disability and military 
service.  See 38 C.F.R. § 3.303.  It is within this context 
that the veteran's claim for service connection for a chronic 
kidney disorder must be evaluated.

The facts in this case are as follows.  The veteran's service 
medical records are completely negative for any indication of 
the presence of a chronic kidney disorder during military 
service.  Records of the veteran's private medical treatment 
indicate that he was diagnosed with proteinuria in May 1991.  
This was felt to be secondary to a primary glomerular 
disease.  Following renal biopsy that demonstrated an 
interstitial infiltrate, he progressively developed renal 
failure.  However, nowhere in his treatment records for a 
chronic kidney disorder is any mention made of the possible 
etiology of this disorder.

Notwithstanding the veteran's opinion to the contrary, the 
Board finds no reasonable basis upon which to predicate a 
grant of service connection for a chronic kidney disorder.  
This disorder first was manifested many years following the 
veteran's discharge from military service.  Moreover, no 
medical evidence of a nexus between this disability and an 
incident of the veteran's military service has been 
forthcoming.  Absent this, the benefit sought on appeal must 
be denied.  In this regard, the veteran's opinion regarding a 
relationship between the disorder claimed and his military 
service is of no probative value.  The veteran is a layman, 
and is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

III.  New and Material Evidence Regarding Service Connection 
for Schizophrenia

The RO last denied the veteran service connection for 
schizophrenia by rating decision dated in July 1985.  That 
decision was based upon the veteran's service medical records 
and the reports of his private and VA medical treatment from 
1972 until June 1985.  The veteran was notified of that 
determination, but did not timely appeal.  As such, the RO's 
July 1985 denial became final accordingly.  See 38 U.S.C.A. 
§ 7105(b).  Thus, the first question to be answered is 
whether new and material evidence has been presented which 
would justify a "reopening," as well as a review of the 
entire record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Parenthetically, the Board notes that changes to the 
provisions of 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001, apply only to claims filed after the latter 
date.  The veteran's claim was filed in March 2000.  
Accordingly, the provisions of 38 C.F.R. § 3.156(a) then in 
effect will be applied in this case.  Furthermore, the Board 
notes that the RO determined that the veteran had submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for schizophrenia.   However, the Board 
must render an independent determination in this regard. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prove[s] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary, 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  

The third and final question is whether the evidence "is so 
significant that it must be 


considered in order to fairly decide the merits of the 
claim."  Hodge, at 1359, citing 38 C.F.R. § 3.156(a).  This 
need not mean that the evidence warrants a revision of the 
prior determination, but is intended to ensure that the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," and 55 Fed. Reg. 19,088, 19,089 (1990).  New 
evidence will be presumed credible at this point solely for 
the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.

The provisions of 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§  3.303, 3.307, 3.309 are incorporated herein by reference.  

The evidence of record when the RO rendered its July 1985 
decision included the veteran's service medical records and 
the reports of his private and VA medical treatment from 
August 1972 to June 1985.  The veteran's service medical 
records were negative for the diagnosis or treatment of 
schizophrenia.  Instead, they reflected a history of marked 
social inadaptability prior to and during service.  
Sociopathic personality was diagnosed.  The medical 
examination conducted prior to his discharge from military 
service indicated that he was normal psychiatrically.  

In August 1972, the veteran was seen at a VA facility on an 
outpatient basis.  He complained of confusion, an inability 
to concentrate , and forgetfulness.  A personality disorder 
was diagnosed.  

Schizophrenia was first diagnosed during a private 
hospitalization in October 1973.  Then, in February 1976, he 
was diagnosed as suffering from organic brain disease due to 
amphetamine intoxication in a schizoid personality following 
a short period of hospitalization.

In September 1977, a Board of two VA psychiatrists were 
requested to determine the onset of the veteran's 
schizophrenia.  After reviewing the evidence of record, 


they concluded that the veteran's schizophrenia was not 
related to the personality disorder diagnosed during military 
service.  Because schizophrenia had not manifested itself to 
a compensable degree within one year following military 
service, service connection for that disorder was denied.  

Evidence submitted since the RO rendered its July 1985 
decision is comprised solely of records of the veteran's 
private medical treatment since 1985, statements from the 
veteran, and a statement from the veteran's mother.  The 
medical reports do not indicate an etiological relationship 
between the veteran's schizophrenia and military service.  

Only the various statements of the veteran and his mother 
tend to relate the disorder claimed to the veteran's military 
service.  However, the veteran and his mother are lay 
persons, and are not qualified to render medical opinions.  
See Espiritu, 2 Vet. App. at 492.  Absent clinical evidence 
that would tend to relate schizophrenia to the veteran's 
military service, the evidence recently submitted is not "new 
and material" in that it is not so significant that is must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  As such, it is 
insufficient to reopen the claim of entitlement to service 
connection for schizophrenia.  See 38 U.S.C.A. § 5108.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is  not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  




ORDER

Service connection for a chronic kidney disability is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for schizophrenia 
is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 

